Citation Nr: 0308471	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  99-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
RO.  In that rating decision the RO denied entitlement to a 
compensable rating for the veteran's service-connected 
lumbosacral strain.  

The veteran's appeal was previously before the Board in 
September 2001, at which time the Board remanded the issue of 
entitlement to a compensable rating for lumbosacral strain to 
the RO for additional development.  That development has been 
completed and the appeal of that issue returned to the Board 
for further consideration.

Issues not currently on appeal

In its November 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for degenerative 
disc and joint disease of the lumbosacral spine, 
which had been denied by the Board in a decision dated June 
29, 1981. 
In  a decision dated September 26, 2001, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for degenerative disc 
and joint disease of the lumbosacral spine.  

In a April 2003 written presentation to the Board, the 
veteran's representative asserted that the report of a March 
2002 VA examination, which was conducted pursuant to the 
Board's remand, constitutes new and material evidence to 
reopen the claim for service connection for degenerative disc 
and joint disease of the lumbosacral spine.  In that report 
the examiner stated that the injury that the veteran reported 
to have occurred in service could have caused the 
degenerative disc and joint disease that was diagnosed much 
later.  The issue of whether new and material evidence has 
been submitted to reopen the claim for service connection is 
not now before the Board, having been previously finally 
adjudicated.  

The Board observes in passing that the issue of entitlement 
to service connection for degenerative joint and disc disease 
of the lumbosacral spine is not inextricably intertwined with 
the issue of entitlement to a compensable rating for 
lumbosacral strain, because a grant of service connection for 
degenerative disc and joint disease would have no bearing on 
the rating to be assigned for lumbosacral strain.  See Kellar 
v. Brown, 6 Vet. App. 157, 160 (1994) [an issue is not 
inextricably intertwined if it is rated under a different 
diagnostic code and the rating of the issue being considered 
would not vary based on service connection being established 
for the other disorder].  

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection is 
referred to the RO for appropriate action.

In a separate decision dated September 26, 2001, the Board 
denied the veteran's motion to revise the June 29, 1981 Board 
decision on the basis of clear and unmistakable error (CUE).  
The veteran's CUE claim has thus been finally decided and 
will be addressed no further herein. 


FINDING OF FACT

The medical evidence of record indicates that the low back 
symptoms that the veteran currently experiences are caused by 
degenerative disc and joint disease of the lumbosacral spine, 
for which service connection has been denied, not the 
service-connected lumbosacral strain.  The medical evidence 
supports the conclusion that the service-connected 
lumbosacral strain has no current manifestations.



CONCLUSION OF LAW

The criteria for a compensable disability rating for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his (service-connected) low back 
symptoms result in severe disability, for which he is 
entitled to compensation.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, an analysis of the 
claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.

The RO provided the veteran a statement of the case in April 
1999 and supplemental statements of the case in March 2002 
and January 2003.  In those documents the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to a higher rating, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  

In a January 2003 supplemental statement of the case the RO 
specifically informed the veteran of the provisions of 
38 C.F.R. § 3.159 in terms of VA's duty to notify him of the 
evidence needed to substantiate his claim and the relative 
responsibilities of the veteran and VA in developing the 
evidence.  

The RO further informed the veteran of the evidence needed to 
substantiate his claim in December 2001 and September 2002 
notices by informing him of the specific evidence required to 
establish entitlement to a higher rating, the evidence and/or 
information that he was required to submit, and the evidence 
that VA would obtain on his behalf.  The veteran responded to 
those notices by identifying the private and VA medical care 
providers who had treated him for his low back disorder.

The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The RO has obtained the VA and private treatment records that 
the veteran identified.  Pursuant to the Board's remand 
instructions, the RO provided him VA medical examinations in 
March 2002 and October 2002.  The reports of the medical 
examinations reflect that the examiners reviewed the 
veteran's medical records, recorded his past medical history, 
noted his current complaints, conducted physical 
examinations, and rendered appropriate diagnoses and 
opinions.  

As noted in the paragraph immediately above, the veteran was 
provided with two VA examinations in 2002, in March and in 
October.  The veteran's representative has asserted that the 
RO obtained the October 2002 orthopedic examination and 
medical opinion because the opinion provided by the examiner 
in March 2002 was favorable to the veteran.  There is no 
evidence in the file to support the assertion.  Indeed, a 
review of the claims folder reveals that the veteran's 
representative reviewed the claims file following the March 
2002 examination and in essence requested an additional 
examination.  The representative stated at the time that the 
RO had not complied with the Board's remand instructions 
because the March 2002 examination was conducted by a 
physician's assistant.  Based on that objection the RO 
provided the veteran an additional examination by a 
physician.  The representative's arguments concerning the 
alleged motivation of the RO to deny the claim are, 
therefore, untrue and utterly lacking in merit.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).
Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  

In determining the proper evaluation for the residuals of a 
service-connected injury, manifestations not resulting from 
the service-connected injury and the evaluation of the same 
manifestations under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2002).

Evaluation of musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2002).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, multiple 
involvement of the lumbar vertebrae is considered a group of 
minor joints, ratable on a parity with major joints.  
38 C.F.R. § 4.45 (2002).

Specific schedular criteria

Diagnostic Code 5295, which pertains to lumbosacral strain, 
provides a 40 percent evaluation for severe lumbosacral 
strain characterized by listing of the whole spine to one 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  A 20 percent evaluation applies if the 
symptoms are muscle spasm on extreme forward bending, loss of 
lateral spine motion unilateral, in standing position.  A 10 
percent evaluation applies if the symptoms consist of 
characteristic pain on motion.  The disorder is rated as non-
compensably disabling if manifested by slight subjective 
symptoms.  38 C.F.R. § 4.71a (2002).
Factual and Procedural Background

In an October 1948 rating decision the RO granted service 
connection for lumbosacral strain; a noncompensable 
disability rating was assigned.  The grant of service 
connection was based on the veteran's service medical 
records, which show that he was treated for lumbosacral 
strain while in service, and the report of a September 1948 
VA examination indicating that he continued to complain of 
intermittent back pain.

A May 1951 hospital summary disclosed that the veteran had 
been hospitalized for back pain of approximately six months 
in duration.  Although his private physician had told him 
that he had a herniated nucleus pulposus, an X-ray study was 
then negative for any relevant findings, and his complaints 
were diagnosed as lumbosacral strain.  Based on that 
evidence, in a June 1951 rating decision the RO increased the 
rating for lumbosacral strain from zero to 10 percent.

The file contains the report of a May 1956 VA orthopedic 
examination, which then revealed no evidence of any 
orthopedic disease in the back.  The veteran denies having 
undergone this examination, but the documents in the claims 
file show that the RO asked the VA medical center (VAMC) to 
provide the examination for the veteran, and the examination 
report clearly identifies the veteran as being the individual 
examined.  Based on the results of the examination the RO 
reduced the rating for the lumbosacral strain from 10 to zero 
percent.  The veteran was notified in June 1956 that, based 
on the results of his most recent physical examination, his 
rating was being reduced.  The Board finds, therefore, that 
the veteran's denial of having been examined in May 1956 is 
not credible.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. 
Cir. 1997) [the Board is entitled to discount the credibility 
of evidence in light of its own inherent characteristics and 
its relationship to other items of evidence].  The zero 
percent rating assigned following that examination has been 
in effect since August 1956.

In January 1978, the veteran claimed entitlement to an 
increased rating.  In conjunction with that claim he 
submitted evidence showing that degenerative disc and joint 
disease of the lumbosacral spine was diagnosed in February 
1978.  A VA examiner in March 1978 provided the opinion that 
the then-diagnosed degenerative disease was not related to 
the injury that the veteran had incurred in service, and the 
RO denied entitlement to a compensable rating for the 
service-connected disorder.

The veteran has submitted multiple claims and appeals since 
January 1978 to establish service connection for degenerative 
disc and joint disease of the lumbosacral spine.  Beginning 
with a rating decision in January 1980, the RO and the Board 
have denied entitlement to service connection for the 
additional low back disorders.  The most recent decisions 
were rendered by the Board in September 2001, at which time 
the Board determined that (a) a June 1981 decision in which 
the Board denied entitlement to service connection for 
degenerative disc disease of the lumbosacral spine was not 
clearly and unmistakably erroneous; and (b) new and material 
evidence had not been submitted to reopen the claim for 
service connection for degenerative disc disease and 
degenerative arthritis of the lumbosacral spine.

In September 2001 the Board remanded the issue of entitlement 
to a compensable disability rating for the service-connected 
lumbosacral strain to the RO for examination and a medical 
opinion regarding the severity of any low back symptoms that 
were due to the service-connected disability, rather than the 
degenerative disc and joint disease, which was not related to 
service.  The medical evidence of record at that time 
included the report of a July 1997 VA examination, in which 
the examiner provided the opinion that the degenerative 
disease of the lumbosacral spine was due to the veteran's 
former occupation and massive obesity, but that he could 
continue to have lumbosacral strain that was related to the 
in-service injury.

The RO provided the veteran a VA examination in March 2002 
for the expressed purpose of distinguishing any symptoms due 
to the service-connected lumbosacral strain from the non-
service connected degenerative disc and joint disease.  
Following an examination and review of the veteran's claims 
file the examiner determined that such a distinction was 
difficult, but that the veteran's current low back pain with 
radiculopathy was due to the degenerative changes.

Because the March 2002 examination was conducted by a 
physician's assistant with a specialty in internal medicine, 
the RO provided the veteran an additional examination in 
October 2002 by an orthopedic physician.  The physician 
reviewed the veteran's claims file, including his service 
medical records and the medical evidence pertaining to 
subsequent treatment.  The physician determined that the 
veteran's low back pain and radiculopathy were more than 
likely secondary to degenerative disc disease, for which 
service connection had not been established.  He also noted 
that the veteran was 68 inches tall and weighed 243 pounds, 
and that his obesity would contribute to his low back pain.
Analysis

The veteran is seeking an increased disability rating for his 
service-connected lumbosacral strain, which is evaluated as 
noncompensably disabling.  In essence, he seeks to attribute 
various low back pathology to his service-connected 
disability.  As alluded to in the factual background section 
above, for many years medical examiners have identified 
degenerative disc and joint disease of the lumbosacral spine 
as a separate and distinct disability.  Service connection 
has been denied for 
degenerative disc and joint disease of the lumbosacral spine 
on numerous occasions in the past, most recently by the Board 
in September 2001.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  For reasons which will be explained 
immediately below, the Board concludes that the medical 
evidence of record establishes that all of the veteran's 
current low back pathology is due to the non service-
connected degenerative disc and joint disease of the 
lumbosacral spine, not to the service-connected lumbosacral 
strain.  For that reason, an increased rating will be denied. 

The medical evidence of record, which has been described 
above, shows that the veteran suffers from severe low back 
pain, marked limitation of motion, and radiculopathy.  The 
medical evidence indicates, however, that those 
manifestations are caused by degenerative disc and joint 
disease of the lumbosacral spine, for which service 
connection has been denied.  Because the symptoms are due to 
an impairment for which service connection has not been 
established, those symptoms cannot be considered in 
determining the rating for lumbosacral strain.  See 38 C.F.R. 
§ 4.14 (2002).

When asked to distinguish the symptoms of the service-
connected lumbosacral strain from the non-service connected 
degenerative disc and joint disease,  examiners in March 2002 
and October 2002 both found that the veteran's low back pain 
was due to the non-service connected disorder.  None of the 
low back symptoms were attributed to lumbosacral strain.  
This evidence appears to be consistent with other medical 
evidence of record, which appears to indicate that no back 
pathology existed from 1956 to approximately 1978, at which 
time degenerative disc and joint disease of the lumbosacral 
spine unrelated to the veteran's World War II military 
service were identified. 

There is no competent medical evidence to the contrary.  To 
the extent that the veteran has attempted to ascribe low back 
symptoms to the service-connected lumbosacral strain, it is 
well-established that although the veteran is competent to 
describe his own symptoms, as a layperson without medical 
training he is not qualified to render medical opinions on 
matters such as diagnosis, and his opinion is entitled to no 
weight of probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Based on the medical evidence, the Board finds that any low 
back pain is not due to the service-connected lumbosacral 
strain.  The medical evidence indicates that the lumbosacral 
strain in asymptomatic and has been for many decades.  The 
requirements for a compensable rating for that disorder are 
not therefore nor met.  The Board has accordingly determined 
that the preponderance of the evidence is against the claim 
of entitlement to a compensable disability rating for 
lumbosacral strain.  The benefit sought on appeal is 
accordingly denied.



ORDER

The claim of entitlement to a compensable disability rating 
for lumbosacral strain is denied.




________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

